                                       United States Bankruptcy Court
                                         Northern District of Ohio
In re:                                                                                  Case No. 18-51476-amk
Darling Hatcher - Hamilton                                                              Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0647-5           User: spete                  Page 1 of 3                   Date Rcvd: Dec 06, 2018
                               Form ID: pdf700              Total Noticed: 71


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2018.
db             +Darling Hatcher - Hamilton,     334 Preserve Lane,    Macedonia, OH 44056-1793
tr             +Harold A. Corzin,    304 N Cleveland-Massillon Road,     Commonwealth Square,
                 Akron, OH 44333-9302
25622191        American Express National Bank,     c/o Becket and Lee LLP,     PO Box 3001,
                 Malvern PA 19355-0701
25516439       +Amex,   Correspondence,     Po Box 981540,    El Paso, TX 79998-1540
25516442       +Barclays Bank Delaware,     Attn: Correspondence,    Po Box 8801,    Wilmington, DE 19899-8801
25516443       +Bestrewardcu,    21375 Alexander Ro,    Cleveland, OH 44146-5514
25516449       +Central Credit Services,     9550 Regency Square Blvd,    Jacksonville, FL 32225-8169
25516452        Chase Bank,    Client Services,    P.O. Box 901038,    Saint Charles, MO 63301
25516451       +Chase Bank,    P.O. Box 901038,    Fort Worth, TX 76101-2038
25516454        Chase BankCard Services Inc,     PO Box 52195,    Phoenix, AZ 85072-2195
25516455       +Chase Card Services,    Correspondence Dept,     Po Box 15298,    Wilmington, DE 19850-5298
25516456        Citi Bank,    P. O. Box 6003,    Hagerstown, MD 21747-6003
25516457       +Citibank/The Home Depot,     Centralized Bankruptcy,    Po Box 790034,     St Louis, MO 63179-0034
25516459       +City of Cleveland,    Division of Water,     1201 Lakeside Ave,    Cleveland, OH 44114-1175
25768938       +Cleveland Clinic,    P.O. Box 73662,    Cleveland, OH 44193-0001
25516460       +Client Services, Inc,    3451 Harry Truman Blvd,     Saint Charles, MO 63301-9816
25516462       +County of Summit,    Dept. of Sanitary Sewer Service,     1180 S. Main St., Ste. 201,
                 Akron, OH 44301-1254
25516464       +Dillard?s Card Srvs/Wells Fargo Bank NA,      Attn: Bankruptcy,    Po Box 10347,
                 Des Moines, IA 50306-0347
25768939       +Dominion Gas,    P.O. 5759,    Cleveland, OH 44101-0759
25516466       +Emer Grp Cu,    5422 East 96th Street,     Cleveland, OH 44125-5312
25516467       +Freeland Lending,    C/O Nathaniel R. Sinn, Esq.,     1375 E. 9th Street, Suite 1700,
                 Cleveland, OH 44114-1790
25516468       +Gobal Credit and Collection Corp,     5440 N Cumberland Ave Ste 300,      Chicago, IL 60656-1486
25516469       +Hinda Alim and Rodney Lucas,     20730 Patterson Parkway,     Beachwood, OH 44122-7011
25516473        JP Recovery,    P.O. Box 16749,    Rocky River, OH 44116-0749
25516472       +Jared/Sterling Jewelers,     Attn: Bankruptcy,    Po Box 3680,    Akron, OH 44309-3680
25516474       +Leroys Jewelers,    Sterling Jewelers, Inc/Attn: Bankruptcy,      Po Box 1799,
                 Akron, OH 44309-1799
25516475       +Lorain Sch E,    4459 Oberlin Ave,    Lorain, OH 44053-3196
25516478       +N.E.O.R.S.D,    PO Box 94970,    Cleveland 44101-4970
25516483        Saks Fifth Avenue,    PO Box 5224,    Carol Stream, IL 60197-5224
25516484       +Santander Consumer USA,     Po Box 961245,    Ft Worth, TX 76161-0244
25516486       +Speedway/ssa,    Attn: Bankruptcy Department,     500 Speedway Drive,     Enon, OH 45323-1056
25516491        The Preserve at Valley View Homeown,     c/o Kare Condo,     PO BOX 1714,    Macedonia, OH 44056
25516493       +UMR,   PO BOX 30541,    Salt Lake City, UT 84130-0541
25738141        UNITED STATES DEPARTMENT OF EDUCATION,      CLAIMS FILING UNIT,    PO BOX 8973,
                 MADISON WI 53708-8973
25516497       +US Dept of Education,    Attn: Bankruptcy,     Po Box 16448,    Saint Paul, MN 55116-0448
25516496       +Us Dept Of Ed/Great Lakes Higher Educati,      Attn: Bankruptcy,    2401 Interanational Lane,
                 Madison, WI 53704-3121
25516495       +Us Dept of Ed,    Attn: Bankruptcy,    2401 International Lane,     Madison, WI 53704-3121

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bnc@bass-associates.com Dec 06 2018 23:19:30       United Consumer Financial Serv,
                 Bass & Associates, P.C.,    3936 E. Ft. Lowell Road Suite 200,    Tucson, AZ 85712-1083
25516440        E-mail/Text: legal@arsnational.com Dec 06 2018 23:20:20       ARS National Services,
                 PO Box 463023,    Escondido, CA 92046-3023
25516441       +E-mail/Text: legal@arsnational.com Dec 06 2018 23:20:20       ARS National Services,
                 PO Box 469046,    Escondido, CA 92046-9046
25516446       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 06 2018 23:16:48       Capital One,
                 P.O. Box 790216,    Saint Louis, MO 63179-0216
25516445       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 06 2018 23:17:24       Capital One,
                 Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
25516447       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 06 2018 23:17:23       Capital One / Saks F,
                 Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
25637175        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 06 2018 23:16:19
                 Capital One Bank (USA), N.A.,    PO Box 71083,    Charlotte, NC 28272-1083
25516448       +E-mail/Text: bankruptcy@cavps.com Dec 06 2018 23:21:43       Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,    500 Summit Lake Ste 400,    Valhalla, NY 10595-2322
25616326       +E-mail/Text: bankruptcy@cavps.com Dec 06 2018 23:21:43       Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
25516450       +E-mail/Text: bk.notifications@jpmchase.com Dec 06 2018 23:20:33       Chase Auto Finance,
                 National Bankruptcy Dept,    201 N Central Ave Ms Az1-1191,    Phoenix, AZ 85004-1071
25516453       +E-mail/Text: bk.notifications@jpmchase.com Dec 06 2018 23:20:33       Chase Bank,
                 P.O. Box 901076,    Fort Worth, TX 76101-2076
25516461        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Dec 06 2018 23:20:33       Comenitybank/jared,
                 Attn: Bankruptcy Dept,     Po Box 18215,    Columbus, OH 43218
25516463        E-mail/Text: TRBANKRUPTCY@CUYAHOGACOUNTY.US Dec 06 2018 23:22:22       Cuyahoga County Treasurer,
                 1219 Ontario Street,    Cleveland, OH 44113



       18-51476-amk        Doc 49     FILED 12/08/18       ENTERED 12/09/18 00:22:28            Page 1 of 9
District/off: 0647-5                  User: spete                        Page 2 of 3                          Date Rcvd: Dec 06, 2018
                                      Form ID: pdf700                    Total Noticed: 71


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
25641809        E-mail/Text: mrdiscen@discover.com Dec 06 2018 23:19:31       Discover Bank,
                 Discover Products Inc,    PO Box 3025,    New Albany, OH 43054-3025
25516465       +E-mail/Text: mrdiscen@discover.com Dec 06 2018 23:19:31       Discover Financial,     Po Box 3025,
                 New Albany, OH 43054-3025
25516470       +E-mail/Text: bankruptcy@huntington.com Dec 06 2018 23:21:05        Huntington National Bank,
                 PO Box 2059,    Columbus, OH 43216-2059
25516471       +E-mail/Text: bankruptcy@huntington.com Dec 06 2018 23:21:05        Huntington Natl Bk,
                 Attn: Bankruptcy,    Po Box 340996,    Columbus, OH 43234-0996
25516479       +E-mail/PDF: pa_dc_claims@navient.com Dec 06 2018 23:17:29        Navient,   Attn: Bankruptcy,
                 Po Box 9500,    Wilkes-Barre, PA 18773-9500
25516480       +Fax: 407-737-5634 Dec 06 2018 23:44:43       Ocwen Loan Servicing, Llc,
                 Attn: Research/Bankruptcy,    1661 Worthington Road, Suite 100,
                 West Palm Beach, FL 33409-6493
25516481       +E-mail/Text: bankruptcy@firstenergycorp.com Dec 06 2018 23:21:22        Ohio Edison,    PO Box 3687,
                 Akron, OH 44309-3687
25721893       +E-mail/Text: bankruptcy@firstenergycorp.com Dec 06 2018 23:21:22        Ohio Edison,
                 5001 NASA Blvd,    Fairmont WV 26554-8248
25518279       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Dec 06 2018 23:17:28
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
25632254        E-mail/Text: bnc-quantum@quantum3group.com Dec 06 2018 23:20:42
                 Quantum3 Group LLC as agent for,    CF Medical LLC,    PO Box 788,    Kirkland, WA 98083-0788
25632253        E-mail/Text: bnc-quantum@quantum3group.com Dec 06 2018 23:20:43
                 Quantum3 Group LLC as agent for,    CP Medical LLC,    PO Box 788,    Kirkland, WA 98083-0788
25516482       +E-mail/Text: bk@revenuegroup.com Dec 06 2018 23:22:05       Revenue Group,    3711 Chester Ave,
                 Cleveland, OH 44114-4623
25516487        E-mail/Text: appebnmailbox@sprint.com Dec 06 2018 23:20:55        Sprint,   PO Box 4191,
                 Carol Stream, IL 60197-4191
25516485       +E-mail/Text: jennifer.chacon@spservicing.com Dec 06 2018 23:22:38
                 Select Portfolio Servicing, Inc,    Po Box 65250,    Salt Lake City, UT 84165-0250
25516488       +E-mail/Text: drodano@steelvalleyfcu.org Dec 06 2018 23:22:02        Steel Valley Fcu,
                 3840 Pearl Rd,    Cleveland, OH 44109-2751
25660729       +E-mail/Text: BKRMailOps@weltman.com Dec 06 2018 23:21:31        Steel Valley Federal Credit Union,
                 c/o Weltman, Weinberg, & Reis Co., LPA,     323 W. Lakeside Ave., Ste 200,
                 Cleveland, OH 44113-1009
25516489       +E-mail/PDF: gecsedi@recoverycorp.com Dec 06 2018 23:17:16        Synchrony Bank/Care Credit,
                 Attn: Bankruptcy Dept,     Po Box 965061,    Orlando, FL 32896-5061
25516490       +E-mail/PDF: gecsedi@recoverycorp.com Dec 06 2018 23:16:42        Synchrony Bank/Chevron,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
25516492       +E-mail/Text: bankruptcydepartment@tsico.com Dec 06 2018 23:22:19        Transworld Systems,
                 5626 Frantz Rd,    Dublin, OH 43017-2590
25516494       +E-mail/Text: EBankruptcy@UCFS.NET Dec 06 2018 23:22:40       United Consumer Financial Services,
                 865 Bassett Rd,    Westlake, OH 44145-1194
25730499        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Dec 06 2018 23:28:01        Verizon,
                 by American InfoSource as agent,    PO Box 248838,    Oklahoma City, OK 73124-8838
                                                                                                TOTAL: 34

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                JPMorgan Chase Bank, N.A.
cr                Wells Fargo Bank, N.A., successor by merger to Wel
25516444          Canton Teachers Credit Union
25516458          Citizens Bank N.A.
25516477          MTA Bridges and Tunnels
25516476          Mortgage Lien
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 6, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2018                                             Signature: /s/Joseph Speetjens




         18-51476-amk            Doc 49       FILED 12/08/18            ENTERED 12/09/18 00:22:28                    Page 2 of 9
District/off: 0647-5          User: spete                  Page 3 of 3                  Date Rcvd: Dec 06, 2018
                              Form ID: pdf700              Total Noticed: 71

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 29, 2018 at the address(es) listed below:
              Edward A. Bailey    on behalf of Creditor    JPMorgan Chase Bank, N.A. bknotice@reimerlaw.com
              Harold A. Corzin    hcorzin@csu-law.com, ccorzin@aol.com;oh32@ecfcbis.com
              Harold A. Corzin hcorz03     on behalf of Trustee Harold A. Corzin hcorzin@csu-law.com
              Patti H. Bass    on behalf of Creditor    United Consumer Financial Serv ecf@bass-associates.com
              Paul A. Bayer    on behalf of Debtor Darling Hatcher - Hamilton bayerlaw17@gmail.com,
               bayerlaw17@gmail.com;bayerpr80097@notify.bestcase.com
              Scott R. Belhorn ust35     on behalf of U.S. Trustee Daniel M. McDermott, United States Trustee
               for Region 9 Scott.R.Belhorn@usdoj.gov
              Stephen R. Franks    on behalf of Creditor    Wells Fargo Bank, N.A., successor by merger to Wells
               Fargo Bank Minnesota, N.A., as Trustee for First Franklin Mortgage Loan Trust 2003-FF4,
               Asset-Backed Certificates, Series 2003-FF4 amps@manleydeas.com
                                                                                              TOTAL: 7




       18-51476-amk       Doc 49     FILED 12/08/18       ENTERED 12/09/18 00:22:28           Page 3 of 9
 Fill in this information to identify your case:
 Debtor 1               Darling Hatcher - Hamilton
                              First Name            Middle Name          Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name          Last Name
 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF OHIO                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed.

 Case number:                 18-51476
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$2950.01 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




       18-51476-amk                        Doc 49             FILED 12/08/18      ENTERED 12/09/18 00:22:28                        Page 4 of 9
 Debtor                Darling Hatcher - Hamilton                                                        Case number     18-51476


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows: as per confirmation order


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $177,000.60.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               Darling L.
                               Hatcher -
                               Hamilton 334
                               Preserve Lane
                               Macedonia, OH
 Select Portfolio              44056 Summit                                               Prepetition:
 Servicing, Inc                County                                      $1,447.54         $26,508.36          2.00%              $481.83        $114,798.69
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the

Official Form 113                                                                      Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




      18-51476-amk                        Doc 49              FILED 12/08/18              ENTERED 12/09/18 00:22:28                  Page 5 of 9
 Debtor                Darling Hatcher - Hamilton                                                      Case number    18-51476

                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of           Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior       secured claim   rate       payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             2015                                                                      As per
 Chase                                       Mercedes                                                                   Adm.
 Auto                  $26,915.0             CLA 36000                                                                  Order                        $17,000.0
 Finance               0                     miles                   $17,000.00         $0.00          $17,000.00     No. 17-2     $293.10                   0
                                             2015
                                             Mercedes                                                                  As per
                                             E400                                                                       Adm.
 Huntingto             $53,973.0             40000                                                                      Order                        $27,000.0
 n Natl Bk             0                     miles                   $27,000.00         $0.00          $27,000.00     No. 17-2     $465.52                   0
                                             Darling L.
                                             Hatcher -
                                             Hamilton
                                             334
                                             Preserve
 The                                         Lane
 Preserve                                    Macedonia
 at Valley                                   , OH 44056
 View                                        Summit                  $320,000.0    $267,083.
 Homeown               $6,250.75             County                  0                    00             $6,250.75     0.00%       $107.77           $6,250.75

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.00% of plan payments; and
             during the plan term, they are estimated to total $8,850.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,100.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




       18-51476-amk                       Doc 49              FILED 12/08/18         ENTERED 12/09/18 00:22:28                    Page 6 of 9
 Debtor                Darling Hatcher - Hamilton                                                Case number    18-51476


             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 0 % of the total amount of these claims, an estimated payment of $383,660.55.
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $17,250.00.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X                                                                      X
       Darling Hatcher - Hamilton                                            Signature of Debtor 2

Official Form 113                                                              Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




      18-51476-amk                        Doc 49              FILED 12/08/18      ENTERED 12/09/18 00:22:28                    Page 7 of 9
 Debtor                Darling Hatcher - Hamilton                                                    Case number   18-51476

       Signature of Debtor 1

       Executed on                                                                     Executed on

 X                                                                              Date
       Paul A. Bayer
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                           Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy




      18-51476-amk                        Doc 49              FILED 12/08/18      ENTERED 12/09/18 00:22:28                   Page 8 of 9
 Debtor                Darling Hatcher - Hamilton                                                Case number   18-51476

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                         $114,798.69

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $50,250.75

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $11,950.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                $176,999.44




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




      18-51476-amk                        Doc 49              FILED 12/08/18      ENTERED 12/09/18 00:22:28                 Page 9 of 9
